t c no united_states tax_court coggin automotive corporation petitioner v commissioner of internal revenue respondent docket no filed date p was a holding_company that held over percent of the stock of five corporations collectively the subsidiaries that were engaged in the retail sales of automobiles and jlight trucks conducted through six dealerships from or until and including the fiscal_year ended date p as common parent filed consolidated corporate_income_tax returns with its subsidiaries the subsidiaries maintained their inventories of automobiles and light trucks under the dollar-value lifo_method of accounting p did not directly own any inventory from date the date of incorporation until date p was a c_corporation on or about date p elected s_corporation status effective date the election was made pursuant to a restructuring plan the restructuring resulted in the establishment of six new s_corporations formed for the purpose of becoming general partners in six limited_partnerships that would operate the six dealerships fach subsidiary contributed the assets and liabilities of -- - its dealership to a limited_partnership in exchange for a limited_partnership_interest following the transfer of assets to the limited_partnerships the subsidiaries were liquidated as a result p obtained the subsidiaries’ limited_partnership interests r determined that pursuant to sec_1363 i r c p’s conversion to an s_corporation triggered the inclusion of the affiliated group’s pre-s-election lifo_reserves dollar_figure into p’s income r’s primary position was that the restructuring should be disregarded because it had no tax-independent purpose r alternatively maintained that under the aggregate approach to partnerships a pro_rata share dollar_figure of the pre-s-election lifo_reserves was attributable to p held the restructuring was a genuine multiple- party transaction with economic_substance compelled by business realities and imbued with tax-independent considerations the restructuring was not shaped solely by tax_avoidance features consequently r’s primary position that there was no tax-independent business_purpose for the restructuring is rejected held further the aggregate approach as opposed to the entity approach to partnerships better serves the underlying purpose and scope of sec_1363 i r c accordingly p is deemed to own a pro_rata share of the partnerships’ inventories of automobiles and jlight trucks consequently upon its election of s_corporation status p was reguired to include dollar_figure in its gross_income as its ratable share of the lifo_recapture_amount sheldon m kay and robert l loray for petitioner james p dawson and julius gonzalez for respondent jacobs judge respondent determined deficiencies in petitioner’s federal income taxes as follows tax_year ended deficiency date dollar_figure date big_number date big_number date big_number these deficiencies stem from respondent’s determination requiring petitioner to recapture its lifo_reserves upon conversion from ac corporation to an s_corporation effective date the issue for decision is whether petitioner is subject_to lifo_recapture pursuant to sec_1363 as a consequence of a change in the structure of petitioner and its subsidiaries for the reasons set forth below we hold that it is all section references are to the internal_revenue_code as in effect for all dollar amounts are rounded findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference background at the time the petition in this case was filed coggin automotive corp formerly known as coggin-o’steen investment corp was a florida corporation with its principal_place_of_business in jacksonville florida herein both coggin automotive corp and coggin-o’steen investment corp are referred to as petitioner q4e- petitioner was a holding_company before date petitioner held over percent of the stock of five c corporations namely coggin pontiac inc coggin nissan inc coggin-o’ steen imports inc coggin-o’steen motors inc and coggin imports inc collectively the subsidiaries all of which were engaged in the retail sales of automobiles and light trucks rach subsidiary was incorporated in florida six automobile dealerships were operated through the subsidiaries five through direct ownership and one through ownership of a 50-percent general_partnership interest four of the dealerships coggin pontiac-gmc coggin honda coggin nissan and coggin acura were located in jacksonville florida one coggin motor mall was located in fort pierce florida and one coggin-andrews honda was located in orlando florida from or until and including the fiscal_year ended date petitioner as the common parent filed consolidated forms u s_corporation income_tax return with its subsidiaries hereinafter the affiliated_group the subsidiaries maintained their inventories of automobiles and light trucks under the dollar-value lifo_method of accounting petitioner and its subsidiaries reported their consolidated income on a to 53-week basis the fiscal_year of the affiliated_group ended in june - - petitioner did not directly own any inventory as of date the accumulated lifo_reserves of the affiliated_group were dollar_figure pre-s-election lifo_reserves from date the date of incorporation until date petitioner was a c_corporation as of date the equity and voting interests in petitioner were held as follows shareholder ownership_interest voting interest luther coggin harold o’ steen howard o’ steen luther coggin was petitioner’s president and chief_executive_officer harold and howard o’steen collectively the o’steens were vice presidents of petitioner mr coggin and the o’steens were also the three directors of petitioner the o’steens did not assume an active managerial role in petitioner’s operations on date the o’steens sold their stock interests in petitioner for dollar_figure pursuant to a redemption and purchase agreement coggin pontiac--gmc coggin pontiac-gmc began its operations in initially its operations were conducted through coggin pontiac inc before date coggin pontiac inc owned the assets of its dealership including the franchise rights coggin honda coggin honda began its operations in initially its operations were conducted through coggin pontiac inc before date coggin pontiac inc owned the assets of its dealership including the franchise rights coggin nissan petitioner acquired coggin nissan in initially its operations were conducted through coggin nissan inc from its inception until date coggin nissan inc owned the assets of its dealership including the franchise rights on or about date michael andrews the then-acting general manager of the dealership acquired a 5-percent stock interest in coggin nissan inc for dollar_figure between and todd seth was the general manager of coggin nissan on or about date mr seth acquired a 5-percent stock interest in coggin nissan inc for dollar_figure the prices paid_by messrs andrews and seth for their respective interests were determined by reference to the corporation’s book_value with little or no value being assigned to the franchise rights as reflected on the general motors operating report gmor the general motors operating report is a report customarily used by general motors and other automotive dealers that provides a uniform method of determining certain financial information for a dealership including book_value for the dealership coggin acura coggin acura began its operations in initially its operations were conducted through coggin imports inc at all relevant times jack hanania was the general manager of the dealership from its inception until date coggin imports inc a subsidiary of petitioner owned the assets of the dealership including the franchise rights on or about date mr hanania acquired a 20-percent interest in coggin imports inc for dollar_figure the price paid_by mr hanania for his interest was determined by reference to the corporation’s book_value with little or no value being assigned to the franchise rights as reflected on the gmor coggin motor mall petitioner acquired coggin motor mall in initially its operations were conducted through coggin-o’steen motors inc since the general manager of the dealership has been robert caracello mr andrews was the director of operations for the dealership from through since coggin---o’ steen motors inc has owned the assets of the dealership including the franchise rights on or about date mr caracello acquired shares of stock in coggin-o’ steen motors inc he subsequently sold --- - of these shares to petitioner for dollar_figure immediately after this sale mr caracello held a 5-percent interest in coggin-o’ steen motors inc cogqgin-andrews honda coggin-andrews honda f k a coggin-o’ steen honda began its operations around date from until coggin- o’steen imports inc imports owned coggin-andrews' honda petitioner owned an 80-percent interest in imports the remaining percent was owned by mr andrews in petitioner agreed to sell the honda dealership to a group of investors because of a lack of financing the deal collapsed mr andrews wanted to be the sole owner of the honda dealership he was upset upon learning that petitioner had agreed to sell the dealership without his consent thereafter he intensified his efforts to increase his percentage of ownership in imports and eventually be the sole owner of the honda dealership in mr andrews began negotiations with mr coggin regarding the acquisition of all the stock of imports ultimately it was agreed that mr coggin would immediately sell mr andrews an additional 30-percent interest in imports and give him the option to purchase the entire honda dealership including the franchise rights after years --- - in order to facilitate mr andrews’ eventual sole ownership of the dealership as well as to provide mr andrews immediately with some degree of control_over the dealership’s assets mr andrews’ attorney charles egerton recommended that the dealership’s assets be held by a limited_partnership mr egerton advised mr andrews that operating the dealership through a limited_partnership would afford mr andrews the following advantages limited_liability protection the ability to make disproportionate distributions a single level of taxation a lower federal tax_rate the ability to avoid florida’s state_income_tax on his distributive_share of profits and the ability to exercise greater control_over the potential sale or liquidation of partnership assets mr coggin agreed to have the dealership’s assets held by a limited_partnership coggin-andrews partnership on date imports entered into an agreement with andrews automotive corp andrews automotive an s_corporation solely owned by mr andrews to form the coggin-andrews partnership the partnership was created through a series of related transactions first mr andrews redeemed all of his stock in imports receiving in exchange a promissory note in the amount of dollar_figure the note immediately prior thereto and in contemplation of the redemption imports made a dollar_figure distribution to petitioner then mr andrews contributed both the note and dollar_figure in cash to andrews automotive finally andrews automotive contributed the note and the dollar_figure while imports contributed the assets of coggin andrews honda valued at approximately dollar_figure to the partnership each receiving in exchange a 50-percent interest in the partnership under the terms of the coggin-andrews partnership_agreement the partnership_agreement imports was designated the partnership’s managing partner the restructuring transactions petitioner’s board_of directors determined that because the general managers wanted to own a direct interest in and participate in the profits of a stand-alone partnership dealership and mr coggin wanted as part of a succession plan and to provide liquidity to cover estate_taxes an effective way in which the general managers could buy him out it would be advantageous to change the structure of petitioner from a c_corporation to an s_corporation and to operate the dealerships through partnerships similar to the coggin-andrews partnership consequently during the latter part of date the board adopted a plan to change petitioner’s structure and that of the subsidiaries pursuant to a series of transactions the restructuring as outlined ina talking points paper prepared by kpmg peat marwick kpmg permission from the automobile manufacturers associated with the particular dealerships had to be obtained before there could be a change in the ownership structure of the dealerships consequently on or around date petitioner sent letters to each of the automobile manufacturers notifying them of the proposed changes and requested their approval each letter stated in part after serious consideration of the present and future tax laws the shareholders are in the process of forming a florida limited_partnership it is our objective to complete the transfer of x the dealership operation to the newly formed partnership on or before date completion of the transfer by that date 1s critical to us for tax reasons bach automobile manufacturer approved the ownership_change the first step of the restructuring was the establishment of six new corporations on date articles of incorporation were filed for cp-gmc motor corp ch motor corp cn motor corp ca motor corp co motor corp and cfp motor corp collectively the newly formed s_corporations and each corporation elected s_corporation status effective date the corporations were incorporated for the purpose of being general partners in limited_partnerships that would operate the dealerships mr coggin and the o’steens were the sole shareholders of the newly formed s_corporations during all relevant periods each holding the same proportion of ownership interests in the newly formed s_corporations as they held in petitioner the second step of the restructuring was to create florida limited_partnerships contemporaneously with the establishment of the s_corporations petitioner’s subsidiaries the s_corporations and several of the dealerships’ general managers entered into limited_partnership arrangements collectively the limited_partnerships as follows name of partnership general_partner limited_partner cp-gmc motors ltd cp-gmc motor corp coggin pontiac inc ch motors ltd ch motor corp coggin pontiac inc cn motors ltd cn motor corp coggin nissan inc ca motors ltd ca motor corp coggin imports inc cfp motors ltd cfp motor corp coggin-o’ steen motors inc co motors ltd co motor corp coggin-o’ steen motors inc rach general_partner held a l1-percent interest in the limited_partnership each limited_partner held a 99-percent interest the third step of the restructuring involved the redemption of messrs andrews’ seth’s hanania’s and caracello’s stock interests on or about date coggin nissan inc redeemed messrs andrews’ and seth’s stock interests for dollar_figure each this amount was paid in the form of promissory notes made by coggin nissan inc petitioner paid a portion of the taxes attributable to the gain generated by the redemption on the same day coggin imports inc redeemed mr hanania’s stock interest for dollar_figure and coggin-o’steen motors inc redeemed mr - - caracello’s stock interest for dollar_figure payment for these stock interests was in the form of a promissory note of the respective redeeming corporation all redemptions were based on the book values of the dealerships as reflected on the gmor next on date each of the newly formed s s_corporations contributed dollar_figure in cash to the limited_partnership in which it was to hold an interest simultaneously coggin pontiac inc contributed the assets and liabilities of its pontiac dealership valued at dollar_figure to cp-gmc motors ltd coggin pontiac inc contributed the assets and liabilities of its honda dealership valued at dollar_figure to ch motors ltd coggin nissan inc contributed the assets and liabilities of its nissan dealership valued at dollar_figure to cn motors ltd coggin imports inc contributed the assets and liabilities of its acura dealership valued at dollar_figure to ca motors ltd coggin-o’ steen motors inc contributed the assets and liabilities of its mercedes benz bmw dealership valued at dollar_figure to cfp motors ltd and coggin-o’ steen imports inc contributed its general_partnership interest in the coggin-andrews partnership valued at dollar_figure to co motors ltd concurrently messrs andrews and seth each contributed the dollar_figure coggin nissan inc note to cn motors ltd in exchange for a 5-percent total percent limited_partnership_interest mr hanania contributed the dollar_figure coggin imports inc note to ca motors ltd in exchange for a 20-percent limited_partnership_interest and mr caracello contributed the dollar_figure coggin--o’ steen motors inc note to cfp motors ltd in exchange for a 5-percent limited_partnership_interest by date the aforementioned notes were canceled bach partnership_agreement provided that the general_partner ie one of the newly formed s_corporations would have control_over the operations of the partnership further each partnership_agreement provided that the general manager limited_partner had to tender his partnership_interest to the partnership in the event he left immediately following the transfers of assets to _ the partnerships the subsidiaries were liquidated as a result petitioner obtained the subsidiaries’ limited_partnership interests on or about date petitioner elected s_corporation status effective date at the time of the election no changes were made to petitioner’s capital structure or to the ownership interests in its stock subsequent transactions on date mr hanania acquired an additional percent limited_partnership_interest in ca motors ltd for dollar_figure subsegquently he purchased another 10-percent limited_partnership_interest for dollar_figure ultimately on date - - petitioner and mr hanania entered into an agreement whereby mr hanania was given the right to acquire the acura dealership over years as part of the agreement mr hanania had the option to obtain the franchise rights of the dealership for an additional dollar_figure in petitioner sold its 50-percent interest in the partnership to mr hanania for dollar_figure mr hanania borrowed the entire purchase_price from petitioner securing his loan with his shares of stock in his solely owned corporation on date mr seth purchased mr andrews’ 5-percent limited_partnership_interest in cn motors ltd for dollar_figure on date cn motor corp co motor corp ch motor corp ca motor corp and cfp motor corp merged into cp-gmc motor corp simultaneously therewith cp-gmc motor corp changed its name to cf motor corp as of that date mr coggin was the majority shareholder percent of cf motor corp most of the other shareholders were key employees of petitioner none of these employees had an ownership_interest greater than percent in petitioner agreed to sell the stock of cf motor corp as well as the assets of the dealerships to asbury automotive of jacksonville l p asbury as part of the acquisition petitioner agreed to sell to asbury its 50-percent interest in the coggin-andrews partnership mr andrews objected - to selling the dealership and filed a lawsuit seeking to block the proposed sale settlement negotiations followed and ultimately mr andrews agreed to sell his 50-percent interest in the coggin- andrews partnership to petitioner and asbury for approximately dollar_figure million notices of deficiency in two notices of deficiency one regarding tax_year ended date and the other regarding tax years ended date and respondent determined that pursuant to sec_1363 petitioner’s conversion to an s_corporation triggered the inclusion of the affiliated group’s pre-s election lifo_reserves dollar_figure into petitioner’s gross_income respondent’s primary position was that the restructuring should be disregarded because it had no tax-independent purpose alternatively respondent maintained that under the aggregate approach of partnerships a pro_rata share dollar_figure of the pre-s election lifo_reserves was attributable to petitioner respondent before the issuance of the notices of deficiency respondent’s national_office issued a technical_advice_memorandum tech adv mem date which concluded that petitioner would be subject_to lifo_recapture pursuant to sec_1363 as a consequence of a change in its and its subsidiaries’ structure technical_advice memorandums are not binding on us we mention the issuance of the technical_advice_memorandum solely for the sake of completeness - - concluded that under either theory there was an increase in petitioner’s tax_liability payable in four equal annual installments opinion use of lifo vis-a-vis fifo often allows a taxpayer the benefit of income deferral particularly in periods of rising inventory costs and stable or growing inventory stock the amount of cumulative income deferral obtained through the use of the lifo_method of accounting is represented in a taxpayer’s lifo reserve sec_1363 mandates recapture of the lifo reserve upon the conversion of a c_corporation to an s_corporation in relevant part sec_1363 provides sec_1363 recapture of lifo benefits ---- in general --if-- a an s_corporation was a c_corporation for the last taxable_year before the first taxable_year for which the election under sec_1362 was effective and b the corporation inventoried goods under the lifo_method for such last taxable_year the lifo_recapture_amount shall be included in the gross_income of the corporation for such last taxable_year and appropriate adjustments to the basis of the inventory shall be made to take into account the amount included in gross_income under this paragraph ‘ pursuant to respondent’s alternative position the tax_deficiency for the taxable years under consideration is dollar_figure lifo_recapture_amount --for purposes of this subsection the term lifo_recapture_amount means the amount if any by which-- a the inventory_amount of the inventory_asset under the first-in_first-out method authorized by sec_471 exceeds b the inventory_amount of such assets under the lifo_method any increase in tax resulting from the application of sec_1363 1s required to be paid in four equal installments beginning in the last taxable_year for which the corporation was a c_corporation see sec_1363 in enacting sec_1363 congress was concerned that a corporation maintaining its inventory under lifo might circumvent the built-in_gain rules of sec_1374 to the extent the corporation did not liguidate its lifo layers during the years following its conversion from a c_corporation to an s_corporation h rept vol ii pincite in relevant part states the committee is concerned that taxpayers using the lifo_method may avoid the built-in_gain rules of sec_1374 it believes that lifo_method taxpayers which have enjoyed the deferral benefits of the lifo_method during their status as a c_corporation should not be treated more favorably than their fifo first-in_first-out counterparts to eliminate this potential disparity in treatment the committee believes it is appropriate to require a lifo taxpayer to recapture the benefits of using the lifo_method in the year of conversion to s status respondent relying on 435_us_561 takes the position that the restructuring was not imbued with tax-independent considerations but was instead shaped solely by tax-avoidance features that have meaningless labels attached in this regard respondent posits the restructuring was conceived and executed for the principal purpose of permanently escaping corporate level taxes on the lifo_reserves built into the lifo_inventories of petitioner’s former consolidated subsidiaries petitioner disputes respondent’s assertion maintaining that the restructuring occurred in order to achieve tax--independent economic and or business desires of both mr coggin and the general managers we agree with petitioner the record reveals general managers were vital to the successful operation of the automobile dealerships providing incentives to attract and retain quality general managers was essential in the success of the automobile dealerships operating the automobile dealerships in stand-alone partnership form afforded the general managers flexibility greater than that offered by operating the dealerships in corporate form and mr coggin and the general managers never discussed recapture of the lifo_reserves it is axiomatic that tax considerations may play a legitimate role in shaping a business transaction and tax planning does not necessarily transform an event otherwise - - nontaxable into one that is taxable here mr coggin sought the advice of tax professionals----both accountants and tax attorneys the legal opinion rendered by the law firm that mr coggin engaged did not address lifo_recapture the talking points paper prepared by kpmg set forth the potential risk of lifo_recapture as well as a calculation of the potential tax_liability if sec_1363 d applied specifically the document stated lifo inventory should not be recaptured on conversion of coic coggin-o’ steen investment corp from a ec corporation to an s_corporation since coic does not inventory any goods under the lifo_method for its last tax_year as a c_corporation sec_1363 some degree of irs risk which is being reviewed by our washington national tax practice but notably the paper did not address the tax benefits of avoiding the lifo_recapture to conclude this aspect of our opinion we find that the restructuring was a genuine multiple-party transaction with economic_substance compelled by business realties imbued with tax-independent considerations and not shaped solely by tax_avoidance features cf frank lyon co v united_states supra consequently we reject respondent’s primary position that there was no tax-independent business_purpose for the restructuring we now turn our attention to respondent’s alternative position for tax purposes a partnership may be viewed either as an aggregation of its partners each of whom directly owns an interest in the partnership’s assets and operations or as a separate --- - entity in which separate interests are owned by each of the partners subchapter_k of the internal_revenue_code partners and partnerships blends both approaches in certain areas the aggregate approach predominates see sec_701 partners not partnership subject_to tax sec_702 income and credits of partner in other areas the entity approach predominates see sec_742 basis of transferee partner’s interest sec_743 optional_adjustment_to_basis of partnership property outside of subchapter_k whether the aggregate or the entity approach is to be applied depends upon which approach more appropriately serves the code provision at issue see 773_f2d_276 fed cir casel v commissioner t c conf rept 83d cong 2d sess respondent argues that the legislative intent underlying the enactment of sec_1363 requires the application of the aggregate_theory respondent asserts that congress enacted sec_1363 in order to ensure that the corporate level of taxation be preserved on built-in_gain assets such as lifo_reserves that fall outside the ambit of sec_1374 in this regard respondent contends that failure to apply the aggregate_theory to sec_1363 would allow the gain deferred under the lifo_method to completely escape the corporate level of taxation upon a c corporation’s election of s_corporation status and would eviscerate -- - congress’ supersession of 296_us_200 petitioner maintains that although there are no cases that apply the aggregate or entity approach to inventory_items the focus with respect to accounting for inventory is done at the partnership level in essence petitioner asserts that the lifo_recapture_amount under sec_1363 is a component of a partnership’s taxable_income that must be computed at the partnership level petitioner posits that it would be incongruent to treat the calculation of the lifo_recapture_amount as an item_of_income under the entity approach while applying the aggregate approach to attribute the ownership of inventory to the partners moreover petitioner argues that sec_1363 d operates to prevent the inventory of one member_of_an_affiliated_group from being attributed to another member to summarize the parties’ positions respondent maintains that for purposes of sec_1363 each of the limited_partnerships ie cp-gmc motors ltd ch motors ltd cn motors ltd ca motors ltd cfp motors ltd and co motors ltd should be viewed as an aggregation of its partners and consequently petitioner as a limited_partner in each of the partnerships is deemed to own a pro_rata share of each partnership’s inventory of automobiles and light trucks conversely petitioner maintains that each of the limited - - partnerships should be viewed as a_ separate_entity and consequently none of any limited partnership’s inventory or lifo reserve is deemed to be owned by petitioner or the other partners we agree with respondent’s position for the following reasons in congress enacted the tax_reform_act_of_1986 tra publaw_99_514 secs 100_stat_2085 which did away with the general_utilities_doctrine under the general_utilities_doctrine corporations generally had not been taxed on the distribution of assets whose fair market values exceeded their tax bases see 110_tc_530 ndollar_figure in tra sec_632 sec_1374 tax imposed on certain built-in gains was amended to prevent the potential circumvention of the corporate level of tax on the distribution of appreciated built-in_gain assets by a former c_corporation that held such assets at the time of its conversion to an s_corporation see rondy inc v commissioner tcmemo_1995_372 the original purpose of sec_1374 was to support congress’ repeal of the general_utilities_doctrine h conf rept vol ii at ii-198 to ii-199 ii-203 c b vol it became apparent that the goal of sec_1374 was not being achieved with respect to former c corporations that used the lifo in general sec_1374 requires an s_corporation to pay a corporate-level tax on any net recognized built-in gains recognized within years following the effective date of the s election -- - method_of_accounting because a taxpayer that experienced rising acquisition costs would seldom if ever experience a decrement of its lifo_reserves ’ congress thus recognized that the deferred built-in_gain resulting from using the lifo_method might escape taxation at the corporate level in light of this potential for abuse sec_1363 was enacted see h rept vol ti pincite after considering the legislative histories of sec_1374 and sec_1363 we conclude that the application of the aggregate approach as opposed to the entity approach of partnerships in this case better serves congress’ intent by enacting sec_1374 and sec_1363 congress evinced an intent to prevent corporations from avoiding a second level of taxation on built-in_gain assets by converting to s_corporations application of the aggregate approach to sec_1363 is consistent with congress’ rationale for enacting this section and operates to prevent a corporate taxpayer from using the lifo_method of accounting to permanently avoid gain recognition on appreciated assets in contrast applying the entity approach to sec_1363 would potentially allow a corporate_partner to permanently avoid paying a second level of tax on appreciated_property by encouraging see eg staff of joint_committee on taxation description of possible options to increase revenue sec_189 j comm print sec_1374 may be ineffective in the case of a lifo inventory since a taxpayer experiencing constant growth may never be required to invade lifo inventory layers - - transfers of inventory between related entities this result clearly would be inconsistent with the legislative_history of sec_1363 and sec_1374 and the supersession of the general_utilities_doctrine courts have in some instances used the aggregate approach for purposes of applying nonsubchapter k provisions for instance in casel v commissioner t c pincite we upheld the commissioner’s use of the aggregate approach for purposes of applying sec_267 disallowance of losses between related parties in holiday village shopping ctr v united_states f 2d pincite the court_of_appeals_for_the_federal_circuit applied the aggregate approach for purposes of determining the extent of depreciation_recapture to each shareholder similarly the court_of_appeals in 936_f2d_1316 d c cir affg tcmemo_1990_15 used the aggregate approach in determining a taxpayer’s permanent_establishment in each of these instances the court analyzed the relevant legislative_history and statutory scheme in determining whether the aggregate or entity approach was more appropriate moreover we are mindful that the aggregate approach is generally applied to various subchapter_k provisions dealing with inventory and other built-in_gain assets under sec_704 the contributing_partner is normally allocated the built-in_gain of the asset however if there is no liquidation of lifo layers no gain_or_loss would be allocated to a contributing_partner who uses the lifo_method this would render sec c effectively useless in allocating the built-in_gain deferred by the lifo_method of accounting - - e receivables see eg sec_704 sec_731 sec_734 sec_743 b we recognize that in several instances courts have found the entity approach better than the aggregate approach for example in 109_tc_423 this court used the entity approach for purposes of applying sec_1056 similarly in 72_tc_521 affd 633_f2d_512 7th cir this court and the court_of_appeals for the seventh circuit applied the entity approach in determining whether expenses were ordinary and necessary under sec_162 likewise in 77_f3d_217 8th cir revg 104_tc_105 the court_of_appeals for the bighth circuit concluded that the entity approach rather than the aggregate approach should be used in characterizing income subpart_f_income earned by the partnership we do not believe the holdings in those cases to be dispositive here the outcomes in those cases were based upon the specific legislative histories and statutory schemes of the respective code provisions at issue fach court viewed the respective statute in the context in which it was enacted and concluded that the entity approach was more appropriate than the aggregate approach to carry out congress’ intent here as stated both the legislative_history and the statutory scheme of sec_1363 mandate the application of the aggregate approach finally we do not believe that sec_1363 d operates o7 - to prevent the attribution of the dealership’s lifo_reserves to petitioner sec_1363 d provides d not treated as member of affiliated_group -- except as provided in regulations the corporation referred to in sec_1363 shall not be treated as a member_of_an_affiliated_group with respect to the amount included in gross_income simply stated sec_1363 d requires that a member_of_an_affiliated_group that elects to be an s_corporation be treated as an independent entity for purposes of determining the amount included in gross_income sec_1363 d requires only a converting member of the affiliated_group rather than each member of the affiliated_group to be responsible for the tax imposed on the recapture of the corporation’s lifo_reserves see s rept pincite sec_1363 d does not prohibit attribution of the inventory and lifo_reserves to petitioner in this case to conclude we hold that the aggregate approach as opposed to the entity approach better serves the underlying purpose and scope of sec_1363 in the circumstances of this case consequently petitioner is deemed to own a pro_rata _ share dollar_figure of the dealerships’ inventories accordingly we hold that upon its election of s_corporation status petitioner was required to include in its gross_income its ratable share of the lifo_recapture_amount in reaching our conclusions we have considered carefully all arguments made by the parties for a result contrary to that - - expressed herein and to the extent not discussed above we find them to be without merit the deficiencies set forth in the notices of deficiency are based on petitioner’s failure to recapture its lifo_reserves of dollar_figure into its income based on our holding that dollar_figure rather than dollar_figure of the dealerships’ pre-s election lifo_reserves must be included in petitioner’s income the tax_deficiency is dollar_figure rather than dollar_figure pursuant to respondent’s alternative position for each of the years under consideration accordingly decision will be entered for respondent in the reduced amounts for the years under consideration
